DETAILED ACTION
This communication is responsive to the Amendment filed June 7, 2021.  Claims 1, 2, and 4-20 are currently pending.
The rejections of claim 3 set forth in the Office Action dated March 9, 2021 are WITHDRAWN as moot due to cancellation of the claim.
The rejections of claims 1, 2, and 4-20 under 35 USC 103 set forth in the March 9 Office Action are WITHDRAWN.  Applicant’s arguments are persuasive.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art references, Lee et al. (US 2002/0197404) in view of Guhathakurta et al., J. of the Electrochemical Society, 154 (11), pp. 136-146 (2007).  Lee teaches a method of forming an electroless metal layer on a substrate in which a solution of palladium nanoparticles is used in an electroless plating process.  The solution also comprises polyvinyl alcohol.  (Abstract; claims 1, 5, 7, and 9.  See also March 9 Office Action at paragraph 16 for further discussion of Lee’s teachings.)
However, Lee does not teach or fairly suggest the claimed method.  In particular, Lee does not teach or fairly suggest a Pd nanoparticle encapsulated by a polymer.  Rather, Lee is silent as to whether this colloidal structure is formed.  Further, as Applicant pointed out in its Remarks at p. 8, the solution of Lee does not include either a reducing agent or a pH regulator, which would ensure a palladium salt is reduced and an encapsulated nanoparticle would form.  Lee teaches that its solution of palladium nanoparticles is intended to reduce agglomeration of the nanoparticles, but provides no guidance on encapsulated nanoparticles, especially Pd0 nanoparticles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763